Exhibit 10.41

 

SEPARATION AGREEMENT AND RELEASE

 

This is a Waiver Agreement and Release (“Agreement”) between Host Marriott L.P.,
a Delaware limited partnership (which, together with its affiliates are referred
to herein as the “Employer”), and Robert E. Parsons, Jr. (“Executive”). In order
to forever resolve and settle any and all disputes regarding the Executive’s
employment with the Employer, including but not limited to his separation from
such employment, the parties agree as follows:

 

1.    Having determined that it is in the best interests of the Employer and the
Executive to terminate the employment relationship, the Executive’s last day of
employment will be May 30, 2003 (“Separation Date”). On the first regularly
scheduled payday after the Separation Date, the Executive will receive the
balance of all accrued and unused Paid Time Off (“PTO”) to which he was entitled
(not to exceed 240 hours) less applicable tax withholdings.

 

2.    The Executive shall receive severance in an aggregate amount of
$1,700,000. Payment of this amount to Executive shall be made in quarterly
installments on June 30, 2003, October 31, 2003, February 27, 2004, and June 30,
2004. On each such date, Executive shall receive a check in the amount of
$425,000, less applicable tax withholdings.

 

3.    The Executive will have continued use of the Platinum Card benefits
through January 5, 2004, although costs (including reimbursement for taxes) for
such services between his Separation Date and January 5, 2004 shall not exceed
$40,000.

 

4.    Beginning on May 1, 2003, the Employer will provide the Executive with
outplacement support through a vendor of the Employer’s choice through May 30,
2004 or until the Executive finds comparable employment, whichever occurs first.
During this period, the Employer will pay the reasonable travel expenses of the
Executive and his spouse incurred to meet with the vendor. The Executive
acknowledges that the payments made pursuant to Paragraphs 1 through 4 of this
Agreement are not employment benefits to which the Executive is already
entitled.

 

5.    (a).    On the Separation Date, any unvested shares of the Restricted
Stock Award made to Executive on August 1, 2002, shall vest and all restrictions
shall be removed in accordance with Section 5 of the Restricted Stock Agreement.
The shares shall be issued based on the average of the high and low trading
prices of Host Marriott Stock on the NYSE on the Separation Date. Employer has
received Board approval to have the exercise period for Executive’s vested stock
options extended through May 30, 2004, provided that it is not beyond the
expiration date of the option.



--------------------------------------------------------------------------------

(b).    The Employer shall distribute to Executive his 750 shares of Retirement
Stock in accordance with the terms of that stock agreement.

 

6.    The Executive agrees that, in consideration of the benefits described in
Paragraphs 1 through 4 above, he will, and hereby does knowingly and
voluntarily, forever and irrevocably release and discharge the Employer, its
parent, subsidiaries and affiliates and each of its and their respective
officers, directors, employees, agents, predecessors, successors, purchasers,
assigns, representatives and benefit plans, of any and all actions, causes of
action, grievances, demands, rights, claims for damages, indemnity, costs,
interest, loss or injury whatsoever which he now has, has had, or may have,
whether the same be at law, in equity, or mixed, in any way arising from or
relating to the Executive’s employment with Employer or the termination of that
employment. The Executive expressly acknowledges that this release specifically
includes, but is not limited to, any claim of age, race, sex, religion, national
origin or any other claim of employment discrimination under the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 1001 et seq.), the American with
Disabilities Act (42 U.S.C. § 12101 et seq.), the Family and Medical Leave Act
(29 U.S.C. § 2601 et seq.), and any other federal, state and local law
prohibiting employment discrimination. The Executive is not waiving any rights
or claims that may arise after the date of execution of this Agreement, or that
cannot otherwise be waived by law.

 

7.    The Employer will permit Executive to maintain his voicemail with the
Employer through December 31, 2003. In addition, Executive shall maintain his
Employer cell phone on its current monthly program through December 31, 2003 at
no cost to Executive. Additionally, Executive will maintain his electronic mail
(“email”), Blackberry, and email address at Employer through July 31, 2003.
Thereafter, the Employer will maintain and program Executive’s email account to
forward email to an email address designated by Executive through December 31,
2003.

 

8.    The Executive agrees that absent compulsion of court order, he will not
sue, or directly or indirectly bring, assist, join in, or participate in any
way, in any claim, suit, or proceeding of any kind by any non-governmental third
party against the Employer or any other person identified in Paragraph 6, that
in any way relates to or results from any matter, action or inaction that
occurred on or before the date of this Agreement.

 

9.    The parties acknowledge that this agreement may be disclosed in accordance
with securities laws and regulations, and other applicable laws.

 

10.    The Executive acknowledges that while he was employed by the Employer he
was exposed to certain non-public confidential and proprietary

 

2



--------------------------------------------------------------------------------

information of the Employer. Such information may include, but is not
necessarily limited to, claims and pending litigation, terms of management
agreements, business plans, pricing strategies, financing plans, valuations,
capitalization, budgets and other non-public financial information. It is
specifically understood and agreed that the Executive will maintain all such
non-public information in strict confidence and will not disclose or use such
information for any purpose for five years following the execution of this
Agreement.

 

11.    The Executive recognizes that for the purposes of continuation coverage
requirements of group health plans under the Consolidated Omnibus Budget and
Reconciliation Act of 1985 (“COBRA”), as amended, and the group health
provisions of the Maryland Annotated Code, a “qualifying event” and “applicable
change in status” occurs on the Separation Date. The Employer agrees to provide
the Executive all notices and information required under such laws. The Employer
agrees to pay its health insurance (health and dental) provider directly for the
full cost of Executive’s COBRA continuation coverage for a period of 18 months
from the Separation Date or until the Executive begins new employment and is
offered health benefit coverage in that employ whichever is sooner. The
Executive agrees that, through November 30, 2004, he will notify the Company’s
General Counsel within seven business days of accepting other employment and
becoming eligible for health benefits in that employ. The Employer also agrees
to provide the Executive with information regarding other benefit plans in which
he is a participant, and any distributions will be made in accordance with those
plans.

 

12.    Executive agrees that he shall not criticize, disparage, slander, defame
or impugn the Company or any of its staff, orally or in writing. The Company
agrees that neither the Chief Executive Officer nor any of the members of senior
management that attend the executive staff meeting with the Chief Executive
Officer shall criticize, disparage, slander, defame or impugn the Executive,
orally or in writing. If a reference is desired from Employer, the Executive
shall direct any prospective employer to either the Chief Executive Officer or
the Executive Vice President and General Counsel for such reference.

 

13.    The Executive has read and fully reviewed the terms of this Agreement.
The Executive acknowledges that he has been advised to consult with an attorney
before signing this Agreement. The Executive acknowledges that he has been given
21 days to consider this Agreement before signing.

 

14.    For a period of seven days following the execution of this Agreement, the
Executive may revoke his consent to the Agreement. The Agreement shall not
become effective until the revocation period has expired.

 

 

3



--------------------------------------------------------------------------------

15.    The Executive expressly acknowledges and understands that this Agreement
is not an admission of liability under any statute or otherwise by the Employer,
and it does not admit any violation of the Executive’s legal rights.

 

16.    The parties agree that this Agreement shall be binding upon and inure to
the benefit of the Executive’s assigns, heirs, executors and administrators as
well as the Employer, its parent, subsidiaries and affiliates and each of its
and their respective officers, directors, the Executive’s agents, predecessors,
successors, purchasers, assigns, representatives and benefit plans.

 

17.    This Agreement contains the entire agreement and understanding of the
parties. There are no additional promises or terms among the parties other than
those contained herein. This Agreement shall not be modified except in writing
signed by each of the parties. This Agreement shall in all respects be
interpreted, enforced and governed in accordance with the laws of Maryland and,
furthermore, any dispute regarding this Agreement shall be subject to the
exclusive jurisdiction of any court of competent jurisdiction located in
Montgomery County, Maryland or the southern Division of the United States
District Court for the District of Maryland.

 

18.    The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. In the event that one or more provisions of this Agreement
shall for any reason be held to be illegal or unenforceable, this Agreement
shall be revised only to the extent necessary to make such provision(s) legal
and enforceable.

 

 

 

             

/s/ Pamela Wagoner

--------------------------------------------------------------------------------

         

/s/ Robert E. Parsons, Jr.

--------------------------------------------------------------------------------

   

Company Representative

     

Executive

    Date: May 30, 2003          

Date: May 30, 2003

 

4